Smith, C. J.,
delivered the opinion of the court.
The appellant was indicted for murder and convicted of manslaughter. According to the evidence introduced by the state, the appellant is guilty of murder; according to that introduced in her own behalf, she is innocent; and on which side the truth lies is an exceedingly difficult question to determine.
The court submitted to the jury the question of the defendant’s guilt of either murder or manslaughter, and *550the district attorney in his closing argument, over the objection of the appellant, stated to the jury that, in event they should return a verdict for manslaughter, “the maximum penalty is twenty years in the state penitentiary and the minimum penalty is absolutely in the discretion of the court.”
The appellant’s objection to the argument of the district attorney should have been sustained, and the jury charged to disregard it, for the reason that the jury, have no concern, in arriving at their verdict, with the quantum of punishment that may be inflicted in response thereto. Windham v. State, 91 Miss. 845, 45 So. 861; Johnson v. State, 78 Miss. 629, 29 So. 515; Ellerbe v. State, 79 Miss. 10, 30 So. 57.

Reversed and remanded.